DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restrictions
Applicant’s amendments filed August 29, 2022, amending claims 51, 53, 56, 62-63, 69, 71 and adding new claim 78 is acknowledged.  Claims 51-66, 69-71 and 77-78 are pending.

The elected species of hybrid PKS genes in which one or more modules are deleted by forming two or more junctions within the coding regions of approximately the second half of the KS domain, within the AT domain or in the interdomain region before the ACP domain appears to be free of the prior art.  The species restriction requirement within the genus of hybrid PKS or hybrid NRPS genes is therefore withdrawn.  As such previously withdrawn claims 53-55 and 58 are now under examination.  Additionally, claim 56 is drawn to a species requiring joining three sections of DNA (i.e., requiring two junctions) in the PKS gene, which is now encompassed by amended claim 51.  Therefore, claim 56 is also under examination.   
However, claims 62-66, 69 and 77 remain withdrawn from further consideration pursuant to 37 CFR l.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Claim 59 remains withdrawn from further consideration pursuant to 37 CFR l.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   The restriction requirement is deemed final.

Accordingly, claims 51-58 and 60-61, 70-71 and 78 are under examination.

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Response to Arguments
Applicants argue that claims 56 and 58 were encompassed by the elected species ISOM-4180 (Remarks, page 7 ¶3).  This argument has been fully considered but is not persuasive because ISOM-4180 is formed via one junction between DNA of module 2 and module 8 (i.e., joining two section of DNA).  Additionally, ISOM-4180 only has one or more modules deleted and does not include the insertion of any additional modules (Figures 14 and 15).  Therefore, it was proper to previously withdraw claims 56 and 58 from examination.  However, in light of the withdrawn species restriction above, this argument is now moot.


Improper Amended Claim Notation
Amended claim 71 is identified as (currently amended) with “polyketide” to indicate the addition of “polyketide” in line 4.  Claim 71 was also amended in the preliminary amendment claim set filed January 23, 2019 to delete “nucleic acid vector construct, cell or process” in lines 1-2.  However, in the present claim set, claim 71 still includes “nucleic acid vector construct, cell or process according to claim 51”.   
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c)(2) which states:  
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. 

In the interest of compact prosecution, however, the examiner will consider the claim listing on its merits. MPEP 714.03 (“Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency . . . , the examiner may simply act on the amendment and issue a new (non-final or final) Office action.”) The examiner reserves the right to send a PTOL-324 Notice of Noncompliant Amendment in the event of more severe deficiencies, which may result in loss of patent term. 
As presently written, claim 71 is rejected under 35 USC §112(b) as lacking antecedent basis for “nucleic acid vector construct, cell or process”.  (See Section 112(b) below).  For the purposes of compact prosecution claim 71 is interpreted as “The method according to claim 51, wherein . . .”


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by amendment.
Claim 71 recites “A method, nucleic acid vector construct, cell or process according to claim 51”.  Claim 51 is only directed to a method.  Thus, there is a lack of antecedent basis for a nucleic acid vector construct and a cell recited in the claim.


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-55, 57-58 and 60-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The specification, while being enabling for a method for producing a hybrid polyketide synthase (PKS) gene, does not reasonably provide enablement for producing a hybrid non-ribosomal peptide synthetase (NRPS) gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a new rejection necessitated by amendment.
Exemplary factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01(a). All of these factors were considered, along with others, and a sufficient number are addressed below so as to create a prima facie case.

Nature of the Invention and Breadth of Claims
The claims are drawn to a method for producing hybrid PKS or hybrid NRPS genes that either have at least one module inserted or deleted by joining at least two sections of DNA that fall within approximately the middle to last 2/5 of the KS domain (align with amino acids 199-342 out of 415),  most of the AT domain (align with amino acids 5-246 out of 273) and/or a region just before the ACP domain (pre-ACP).  The genus of hybrid PKS hybrids comprises a large genus with fusions occurring at any point within the 473 amino acids of the above recited positions.  The genus of NRPS hybrids likewise comprises a large genus with fusions occurring at any point within the 473 amino acids of the above recited positions.  Accordingly, enablement of the claimed invention requires one skilled in the art to be able to make the claimed genus of PKS hybrids and NRPS hybrids by joining DNA encoding for different PKS and NRPS modules within two or more of the above recited regions.  

Guidance from the Specification
The specification is enabling for the creation of PKS hybrid genes joining three or more sections of DNA, but not for the creation of NRPS hybrid genes for the following reasons.
The specification provides by way of example several hybrid rapamycin genes, which is a PKS gene (Example 18, Figure 14).  Except for ISOM-4309, all the hybrid rapamycin genes were created by joining two sections of DNA in the claimed regions.  The one-junction PKS hybrids are formed with junctions either in the KS domain, AT domain or pre-ACP region (Figure 14).  ISOM-4309 was created by joining three sections of DNA, with the junctions occurring in the pre-ACP region and the AT domain.  The specification also provides by way of example of the creation of tylosin synthase hybrid genes, which is also a PKS gene (Figures 12A, 15-16).  All of the tylosin synthase hybrid genes were created by joining two sections of DNA in the claimed regions within the KS or AT domains (Figure 16).  A BLAST alignment of SEQ ID NOs 37, 39 and 85 against two different PKS genes known in the prior art, DEBS and PikAIII, produced large regions of homology that the skilled artisan would recognize as “aligned with” the recited regions of the KS, AT and pre-ACP regions (see attached BLAST alignments).  Therefore, in light of the specification, one skilled in the art would be able to identify at least two regions in other PKS genes that encode amino acid sequences that align with the claimed regions to create a hybrid PKS gene with one or more modules inserted or deleted.
The specification also teaches that NRPS genes are composed of DNA encoding Condensation (C), Adenylation (A), Thiolation or Peptidyl Carrier Protein (T) domains and optional Epimerization (E) and Methylation (M) domains (Figure 12B; page 11).   The specification teaches that the Adenylation domain serves a similar purpose of the AT domain and is interchangeable with the AT domain when considering NPRS (page 6, ¶1).  The specification teaches that the Condensation domain serves a similar purpose of the KS domains and is interchangeable with the KS domain when considering NPRS (page 6, ¶2).  The specification teaches that the Thiolation or Peptidyl Carrier Protein domain serves a similar purpose of the ACP domain and is interchangeable with the ACP domain when considering NPRS (page 6, ¶3).  However, the specification does not provide an alignment between 1) a PKS-KS domain and an NRPS-C domain, 2) a PKS-AT domain and a NRPS-A domain, or 3) a PKS-preACP domain and a NRPS-preT domain.  The specification also does not provide a working example of an NRPS hybrid gene, nor does it provide guidance on how to extrapolate the claimed amino acid regions of the KS, AT and pre-ACP domains to the C, A or T domains of an NRPS gene.  Therefore, in light of the specification, it would not have been clear to one skilled in the art how to make a hybrid NRPS gene in which one or more modules was inserted or deleted by joining two or more region of DNA using the recited amino acid regions of the KS, AT or pre-ACP domains.  

State of the Prior Art 
A comprehensive review published two years after the effective filing date provides a prospective on the state of NRPS structure knowledge and engineering around the effective filing date of the claimed invention (Brown et al., Nat. Prod. Rep. (2018), 35: 1210–1228).  NRPS have an assembly-line type architecture comprised of linear arrays C-A-PCP(T) domains (Figure 1).  Attempts to engineer NRPS to produce other non-ribosomal peptide products have focused on swapping out or re-engineering A domains (Table 1; section 2.1) or substituting multiple domains or entire modules (Table 2; section 2.2).  Brown also summarizes efforts to identify recombination sites that would further enable domain or module substitution (Section 5; pages 1223-1224).  Brown teaches most of the research has focused on recombination in the linker regions between the A, C and PCP domains (page 1224, ¶2-3).  Brown indicates that some reports have shown the linker A-PCP linker (i.e, most analogous to the pre-ACP region) is amenable to substitutions (page 1224, ¶2-3).  However, Brown also teaches that the A-PCP region is important for interdomain contacts that, if altered can destroy NRPS function (page 1224, ¶2-3).  Brown concludes the review by stating “it remains to be seen whether the constraints imposed by C-domain proof-reading elements or specialized protein–protein interactions can be overcome sufficiently in NRPS enzymes to match recent advances in the engineering of polyketide synthases, such as the “accelerated evolution” of gene clusters via recombination methods that enable the rapid addition, deletion or replacement of modules with very high success rates” as those performed in Wlodek et al. (page 1225,  ¶5).  This last statement of Brown indicates that two years after the effective filing date of the claimed invention it was still unpredictable whether the recombination methods of Wlodek, which is the published work of the claimed invention, could be used to create NRPS with deleted or additional modules.
A BLAST alignment analysis of a randomly selected NRPS, Ferrichrome A-like siderophore biosynthesis protein NRPS2 from Zymoseptoria tritici IPO323 (Accession F9X9V1) with SEQ ID NOs 37, 39 and 85 resulted in no significant homology regions with SEQ ID NOs 37 and 85 using the default BLAST alignment algorithm parameters (See https://blast.ncbi.nlm.nih.gov/Blast.cgi).  A short stretch of ~ 50 amino acids in NRPS2 has 31% identity to a region in SEQ ID NO 39, however it was outside the claimed region of amino acids 184-268 of SEQ ID NO 39 (see attached BLAST alignments).  The NCBI report for NRPSs indicates that the protein comprises at least 5 condensation domains, 2 adenylation domains, and 5 carrier domains (pages 2-4).  Given that none of the condensation or adenylation domains aligned with the claimed KS domain (SEQ ID NO 37) or AT domain (SEQ ID NO 85) regions it is not predictable to one skilled in the art what sections of the NRPS-C and NRPS-A domains would be amenable for joining two section of DNA to make a hybrid NRPS gene.  
Thus, in the light of the prior art is not predictable how a skilled artisan could make a hybrid NRPS gene based on the claimed junction regions in a PKS hybrid gene.

Experimentation Required
In order to practice the method as claimed, a skilled artisan would need to design an NRPS such that the protein contained regions that would align with the KS, AT and pre-ACP domains recited in the claims.  It is not predictable whether this experimentation would even result in a functional protein that one skilled in the art would even recognize as an NRPS.  In the event it would work, it would amount to a an entirely novel protein.

Dependent claims
Claims 51-55 and 57-58 and 60-61 do not limit or eliminate the genus of NRPS hybrid genes.  Therefore, the claims are not enabled for their entire scope for the reasons above.

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant, and the lack of working examples of hybrid NRPS genes, it is the conclusion that an undue experimentation would be required to make and use the invention across its entire claimed scope.


Response to Arguments
Applicant’s arguments with respect to amended claims 51-52, 57, 60-61, 70-71 under 35 USC 103 have been fully considered and are persuasive (Remarks, page 12-17).  Claims 56 and 70 contain allowable subject matter for the reasons described below.  However, claims 51-52, 57, 60-61 and 71 are not in condition for allowance for the reasons described above.


Allowable Subject Matter
Claim 78 is allowed.  Claims 56 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 78 is directed to a method of producing a hybrid rapamycin synthase gene with one or more modules deleted or inserted, in which DNA two sections of DNA encoding a rapamycin synthase gene are joined.  The two joined sections are limited to DNA encoding specific regions within the KS domain, AT domain or pre-ACP domain region. 
Regarding claim 78, the closest prior art is Chemler, whose teachings are recited in the previous office action.  Although Chemler teaches joining DNA from two PKS genes within the recited regions, Chemler does not teach or suggest joining two sections of DNA from genes within the same biosynthetic pathway to delete one or more modules.  Chemler also does not teach or suggest the insertion of modules from the same PKS gene.  Instead Chemler is directed to creating chimeric PKS genes with modules from different PKS biosynthetic genes.  Chemler does not teach or suggest using the recombination hotspots to delete or add modules within a PKS gene.  
Another close prior art reference in Weissman who summarizes previous approaches to engineering PKS genes (Weissman Nat. Prod. Rep., (2016), 33: 203-230; published November 10, 2015).  Weissman teaches one way to engineer PKS genes is to delete modules within an PKS gene (page 206, ¶3; page 220; ¶1; Figure 17).  However, the deletions were formed using junctions between the KS and AT domains and not within the domains (Figure 17).  Additionally, one such KS/AT fusion was not functional (Figure 17).  Weisman does not teach or suggest the claimed junction regions for making PKS genes, in general, or rapamycin synthetase specifically.  Finally, it would not have been obvious to use the recombination sites in Chemler to delete Rapamycin Synthase modules as taught in Weissman because many of the hybrid PikAIII/DEBS hybrids in Chemler were not functional.  Therefore, one skilled in the art would not have been motivated specifically apply those recombination sites to another PKS gene.

Regarding claims 56 and 70, it would not have been obvious to use the recombination sites in Chemler to make additional DNA junctions to delete or insert additional modules in PKS genes because many of Chemler’s hybrid PikAIII/DEBS hybrids were not functional.  Therefore, it one skilled in the art would not have been motivated specifically apply those recombination sites to another DNA fusion site.


Conclusion
Claim 78 is allowable.  Claims 56 and 70 are objected to.  Claims 51-55 and 57-58, 60-61 and 71 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600